Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments with respect to amended Claims 1, 2, 6, 7 and 15 filed on 29 September 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
                Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group based on the reply filed on 15 June 2022.  
                A Final Rejection is being issued in this paper with regards to Claims 1-15.

Specification
The disclosure filed on 29 September 2022 is objected to because of the following informalities: 	a) on page 17, the first full paragraph, in line 2, “reel 110’” should read “reel 110” so it is understood what is being amended from the originally filed specification.
Appropriate correction is required.

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 9, “attached, wherein the flags are attached to a bottom surface” should read “attached, wherein the flags are attached to a bottom surface” so it is understood what is being amended from the originally filed claims.
Claim 2, in line 2, “organizing guide” should read “the organizing guide”.
Claim 6, in lines 1-2, “wherein the flags are attached to a bottom surface of the strap, and wherein” should read “
Claim 11 should be cancelled and not withdrawn since it’s a repetitive Claim to Claim 10.
Claim 12, in line 1, “claim 11” should read “claim 10”.
Claim 13, in line 1, “claim 11” should read “claim 10”.
Claim 14, in line 1, “claim 11” should read “claim 10”.
Claim 15, in line 2, “winding out a safety banner” should read “winding out the safety banner”.
Claim 15, in line 2, “wherein safety banner” should read “wherein the safety banner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas (US 6,782,653 B1).
              With respect to independent Claim 1, Thomas disclose(s): A retractable safety banner system (Fig. 1), the system comprising: a reel housing (62, 70 and 72 in Fig. 4); a reel inside of the reel housing (62 in Fig. 4); and a safety banner comprising a strap with flags (14 & 16 in Fig. 4), wherein the flags are configured to extend downward past a lower edge of the strap and hang perpendicularly from the strap when the strap is unwound off the reel (Fig. 1), an organizing guide wherein the flags are aligned along the longitudinal axis of the strap so that the safety banner is stored on the reel with the flag section of strap to which it is attached (70 & 72 in Fig. 4), wherein the flags are attached to a bottom surface of the strap (Fig. 4), wherein the safety banner is wound onto and off of the reel (Fig. 4).

With respect to Claim 2, Thomas teach(es) the system of independent Claim 1. Thomas further disclose(s): wherein organizing guide that is formed in the reel housing (Fig. 4), wherein the organizing guide has two side walls and an opening (Fig. 4), wherein the distance between the two side walls is 10% wider than the width of the safety banner strap and flags (Fig. 4).

              With respect to independent Claim 15, Thomas disclose(s): A method for deploying a retractable safety banner (Fig. 1);  winding out a safety banner from a reel inside of a reel housing (62, 70 and 72 in Fig. 4), wherein safety banner comprises a strap having a plurality of strap sections (16 in Fig. 1), wherein the strap sections are longer than a flag attached to a bottom surface of each strap section (Fig. 1), wherein the flags are configured to extend downward past a lower edge of the strap sections and hang perpendicularly from the strap sections when the strap sections are unwound off the reel (Fig. 1), wherein the safety banner is stored on the reel inside of the reel housing (Fig. 4); winding in the safety banner through an organizing guide formed in the reel housing (Fig. 4); and aligning the flags and strap in the organizing guide so that the flags are aligned along the longitudinal axis of the strap so that the safety banner is stored on the reel with the flag section of strap to which it is attached (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Loebner (US 6,969,050 B1). 
               
	 Regarding Claim 3, Thomas disclose(s) the system of Claim 2.
Thomas fail(s) to disclose: wherein the reel housing further comprises: a first roller at a first end of the organizing guide wherein the safety banner passes under the first roller and through the opening. 
However, Loebner teach(es) a system (Fig. 2) including: wherein the reel housing further comprises: a first roller at a first end of the organizing guide wherein the safety banner passes under the first roller and through the opening (3 in Fig. 2).  Utilizing a roller allows for increased manageability of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Loebner for the purpose of increasing manageability of the system.
	Regarding Claim 4, Thomas disclose(s) the system of Claim 3.
Thomas fail(s) to disclose: wherein the reel housing further comprises: a second roller at a second end of the organizing guide wherein the safety banner passes over the second roller and through the opening. 
However, Loebner teach(es) a system (Fig. 2) including: wherein the reel housing further comprises: a second roller at a second end of the organizing guide wherein the safety banner passes over the second roller and through the opening (5 in Fig. 2).  Utilizing another roller allows for increased manageability of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Loebner for the purpose of increasing manageability of the system.

	Regarding Claim 5, Thomas disclose(s) the system of Claim 4.
Thomas fail(s) to disclose: wherein a distance between the two rollers 10% wider than a combined thickness of the strap and flags.
However, Loebner teach(es) a system (Fig. 2) including: wherein a distance between the two rollers 10% wider than a combined thickness of the strap and flags (Fig. 2).  Utilizing a distance between the rollers allows for increased manageability of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Loebner for the purpose of increasing manageability of the system.



	Regarding Claim 6, Thomas disclose(s) the system of Claim 3.
Thomas further disclose(s): wherein the flags are attached to a bottom surface of the strap (Fig. 4), and wherein the flags are configured so that when the safety banner is wound onto the reel so that the strap is positioned parallel to and on top of the flags when strap is wound onto the reel and so that the strap is on top and the flags hang perpendicular to and from the bottom surface of the strap when the strap is deployed horizontally as a safety banner (Fig. 1).
	
	Regarding Claim 7, Thomas disclose(s) the system of Claim 6.
	Thomas further disclose(s): wherein the strap is wound onto the reel on top of the flags for storage so that the strap is on top of the flag attached to strap at each of a plurality of one foot sections of the strap (Fig. 6), so that when the strap is reeled out as a safety banner, the flags hang down perpendicularly from the bottom of the section of the strap to which the flag is attached, when the strap and flags are wound off of the reel deployed horizontally as a safety banner (Fig. 1).
	
	Regarding Claim 8, Thomas disclose(s) the system of Claim 6.
	Thomas further disclose(s): wherein the strap comprises a plurality of strap sections with one end of each of one the flag attached to each section (Fig. 1), wherein a length of the flag is shorter than a strap section, so that adjacent flags do not overlap each other when the flags and strap are reeled on to the reel (Fig. 1).





Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Loebner. 
               
	 Regarding Claim 9, Thomas and Loebner disclose(s) the system of Claim 8.
Thomas and Loebner further disclose(s): wherein when safety banner is wound onto the reel (Fig. 1 of Thomas), each section of safety banner comprising a section of strap with a flag attached to one end of the section of strap, so that on section of strap to which each top (Fig. 1 of Thomas).

With respect to Claim 9:  Regarding the length of the section of strap and length of flag, Thomas and Loebner disclose(s) strap sections and flags having a length (Fig. 1 of Thomas), but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide 12 inch section of strap and 10 in flag, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, one skilled in the art would change the optimum length of the section of strap and flag in order to increase visibility of the system.

Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Moone (US 8,823,549 B1). 
               
	 Regarding Claim 10, Thomas disclose(s) the system of independent Claim 1.
Thomas fail(s) to disclose: a processor; and a tension sensor that measures tension on a deployed safety banner, wherein the processor determines a tension event when a tension on the safety banner is increased without authorization.
However, Moone teach(es) a system (Fig. 5) including: a processor (30 in Fig. 5); and a tension sensor that measures tension on a deployed safety banner (34 in Fig. 5), wherein the processor determines a tension event when a tension on the safety banner is increased without authorization (Fig. 6).  Utilizing a processor and sensor allows for increased awareness of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Moone for the purpose of increasing awareness of the system.

	Regarding Claim 12, Thomas disclose(s) the system of Claim 10 (see paragraph 3 above).
Thomas fail(s) to disclose: a video camera that captures video of the safety banner, wherein the processor activates the video camera when a tension event is detected.
However, Moone teach(es) a system (Fig. 5) including: a video camera that captures video of the safety banner (54 in Fig. 5), wherein the processor activates the video camera when a tension event is detected (Fig. 5).  Utilizing a camera allows for increased awareness of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Moone for the purpose of increasing awareness of the system.

	Regarding Claim 13, Thomas disclose(s) the system of Claim 10 (see paragraph 3 above).
Thomas fail(s) to disclose: a light that shines on the safety banner, wherein the processor activates the light when a tension event is detected, wherein a tension event is a percentage change in a droop tension and a duration for the tension event.
However, Moone teach(es) a system (Fig. 5) including: a light that shines on the safety banner (64 in Fig. 5), wherein the processor activates the light when a tension event is detected (Fig. 5), wherein a tension event is a percentage change in a droop tension and a duration for the tension event (Fig. 5).  Utilizing a light allows for increased awareness of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Moone for the purpose of increasing awareness of the system.

	Regarding Claim 14, Thomas disclose(s) the system of Claim 10 (see paragraph 3 above).
Thomas fail(s) to disclose: wherein the processor sends an alert to a security monitoring system when a tension event is detected by the processor.
However, Moone teach(es) a system (Fig. 5) including: wherein the processor sends an alert to a security monitoring system when a tension event is detected by the processor (42 in Fig. 5).  Utilizing an alert allows for increased awareness of the system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Thomas with the teachings of Moone for the purpose of increasing awareness of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following reference(s) relate(s) to safety banner systems: Thenemann et al. (US 2022/0135366 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
08 November 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855